Title: To George Washington from Samuel Holden Parsons, 28 July 1781
From: Parsons, Samuel Holden
To: Washington, George


                  Sir
                     
                      28th July 1781
                  
                  From the Inteligence I have receivd from the Country and from my own Observation, I am convincd that the Inhabitants in the Rear of the Army are intimately connected with the Refugees who are on the Roads in our Rear & at many Times form part of the Robbers who are constantly distressing the Inhabitants & render it dangerous to pass the Roads.  I would therefore propose as a further Security that no Persons under the Description of Volunteers be permitted to assemble in arms in the Rear of Camp: unless they are put under the Command of such officers as shall be appointed by your Excellency accountable to you, and that where there is Reason to beleive any other Inhabitants harbour or give Inteligence to the Refugees they shall be remov’d.  a further Regulation appears to me necessary to prevent plundering the Inhabitants in our Rear; I know of None better than to order all Plunder taken to be delivered to the Commissary or Quarter Master General; whither taken by the Regular Troops or Volunteers on pain of Imprisonment.  I am yr Excellency’s Obedt Servt
                  
                     Saml H. Parsons
                  
               